 

 



Exhibit 10.1



 

UR-ENERGY INC.

AMENDED AND RESTATED STOCK OPTION PLAN 2005

(as amended and restated through April 13, 2017)

 

 

1.       PURPOSE OF THE PLAN

 

1.1 The purpose of the Plan is to attract, retain and motivate persons of
training, experience and leadership to the Corporation and its Subsidiaries,
including their directors, officers, employees and service providers, and to
advance the interests of the Corporation by providing such persons with the
opportunity, through share options, to acquire an increased proprietary interest
in the Corporation.

 

2.       DEFINED TERMS

 

  Where used herein, the following terms shall have the following meanings,
respectively:

 

2.1       “Board” means the Board of Directors of the Corporation or, if
established and duly authorized to act, the Executive Committee of the Board of
Directors of the Corporation;

 

2.2        “Change of Control” includes:

 

(a)the acquisition by any persons acting jointly or in concert (as determined by
the Securities Act), whether directly or indirectly, of voting securities of the
Corporation that, together with all other voting securities of the Corporation
held by such persons, constitute in the aggregate more than 50% of all
outstanding voting securities of the Corporation;

(b)an amalgamation, arrangement or other form of business combination of the
Corporation with another corporation that results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination;

(c)the sale, lease or exchange of all or substantially all of the property of
the Corporation to another person, other than in the ordinary course of business
of the Corporation or to a Related Entity; or

(d)any other transaction that is deemed to be a “Change of Control” for the
purposes of this Plan by the Board in its sole discretion;

 

2.3        “Committee” shall have the meaning attributed thereto in Section 3.1
hereof;

 

2.4       “Control” by a person over a second person means the power to direct,
directly or indirectly, the management and policies of the second person by
virtue of:

(a)ownership of or direction over voting securities in the second person;

(b)a written agreement or indenture;

(c)being or Controlling the general partner of the second person; or

(d)being a trustee of the second person;

 

2.5       “Corporation” means Ur-Energy Inc. and includes any successor
corporation thereof;

 

2.6       “Eligible Person” means:

(a)any Insider, director, officer or employee of the Corporation or any
Subsidiary, or any other Service Provider (an “Eligible Individual”); or

(b)a corporation controlled by an Eligible Individual, the issued and
outstanding voting shares of which are, and will continue to be, beneficially
owned, directly or indirectly, by such Eligible Individual (an “Employee
Corporation”);

 

2.7       “Insider” means any insider, as such term is defined in Subsection
1(1) of the Securities Act (Ontario), of the Corporation, other than a person
who falls within that definition solely by virtue of being a director or senior
officer of a Subsidiary, and includes any associate, as such term is defined in
Subsection 1(1) of the Securities Act (Ontario), of any such insider;

 

2.8       “ISO” means any Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the US Code;

 



 

 

 

2.9       “Market Price” at any date in respect of the Shares means the closing
price of such Shares on the TSX (or, if such Shares are not then listed and
posted for trading on the TSX, then on the recognized stock exchange on which
such Shares are listed or posted or, if such Shares are not so listed on any
recognized stock exchange, then on the over-the-counter market on which they are
traded or posted as selected for such purpose by the Committee or, in accordance
with Section 5.5 hereof) on the immediately preceding Trading Day;

 

2.10       “Option” means an option to purchase Shares granted to an Eligible
Person under the Plan;

 

2.11       “Option Price” means the price per Share at which Shares may be
purchased under an Option, as the same may be adjusted from time to time in
accordance with Article 8 hereof;

 

2.12       “Optioned Shares” means the Shares issuable pursuant to an exercise
of Options;

 

2.13       “Optionee” means an Eligible Person to whom an Option has been
granted and who continues to hold such Option;

 

2.14       “Plan” means this Amended and Restated Stock Option Plan, as the same
may be further amended or varied from time to time;

 

2.15       “Related Entity” means, for the Corporation, a person that Controls
or is Controlled by the Corporation or that is Controlled by the same person
that controls the Corporation;

 

2.16       “Service Provider” means any person or company engaged as an
independent contractor or otherwise to provide ongoing management or consulting
services for the Corporation or for any entity controlled by the Corporation;

 

2.17       “Shares” means the Common Shares of the Corporation or, in the event
of an adjustment contemplated by Article 8 hereof, such other shares or
securities to which an Optionee may be entitled upon the exercise of an Option
as a result of such adjustment;

 

2.18 “Subsidiary” means any corporation which is a subsidiary, as such term is
defined in Subsection 1(2) of the Canada Business Corporations Act, of the
Corporation;

 

2.19       “Trading Day” means the any business day on which the Shares are
listed or posted for trading on the TSX or on a recognized stock exchange or on
the over-the-counter market, as applicable, whether or not there are any
transactions in Shares on such date;

 

2.20       “TSX” means the Toronto Stock Exchange; and

 

2.21       “US Code” means the U.S. Internal Revenue Code of 1986, as amended.

 



3.       ADMINISTRATION OF THE PLAN

 

3.1       The Plan shall be administered by the Board or, if determined by the
Board, by the Board with the assistance of the compensation committee (the
“Committee”) of the Board.

 

3.2       The Committee shall have the power, where consistent with the general
purpose and intent of the Plan and subject to the specific provisions of the
Plan:

 

(a) to establish policies and to adopt rules and regulations for carrying out
the purposes, provisions and administration of the Plan;

 

(b) to interpret and construe the Plan and to determine all questions arising
out of the Plan or any Option, and any such interpretation, construction or
determination made by the Committee shall be final, binding and conclusive for
all purposes;

 

(c) to determine the number of Shares covered by each Option;

 

(d) to determine the Option Price of each Option;

 



 

 

 

(e) to determine the time or times when Options will be granted and exercisable;

 

(f) to determine if the Shares which are issuable on the exercise of an Option
will be subject to any restrictions upon the exercise of such Option; and

 

(g) to prescribe the form of the instruments relating to the grant, exercise and
other terms of Options, including whether any Option will be designated as an
ISO.

 

3.3       The Committee may, in its discretion, require as conditions to the
grant or exercise of any Option that the Optionee shall have:

 

(a) represented, warranted and agreed in form and substance satisfactory to the
Corporation that he or she is acquiring and will acquire such Option and the
Shares to be issued upon the exercise thereof or, as the case may be, is
acquiring such Shares, for his or her own account, for investment and not with a
view to or in connection with any distribution, that he or she has had access to
such information as is necessary to enable him or her to evaluate the merits and
risks of such investment and that he or she is able to bear the economic risk of
holding such Shares for an indefinite period;

 

(b) agreed to restrictions on transfer in form and substance satisfactory to the
Corporation and to an endorsement on any option agreement on certificate
representing the Shares making appropriate reference to such restrictions; and

 

(c) agreed to indemnify the Corporation in connection with the foregoing.

 

3.4       Any Option granted under the Plan shall be subject to the requirement
that, if at any time counsel to the Corporation shall determine that the
listing, registration or qualification of the Shares subject to such Option upon
any securities exchange or under any law or regulation of any jurisdiction, or
the consent or approval of any securities exchange or any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
grant or exercise of such Option or the issuance or purchase of Shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require the Corporation to apply for or to obtain such
listing, registration, qualification, consent or approval.

 

3.5       The Chief Executive Officer of the Corporation may grant Options, in
the context of non- executive employment or consulting arrangements, from time
to time between the dates of meetings of the Board in the amount of up to
100,000 Shares in aggregate and upon the reporting from time to time of the
grant of such Options to the Board, the amount available for such grants by the
Chief Executive Officer shall be restored to the full amount of 100,000 Shares.

 



4.       SHARES SUBJECT TO THE PLAN

 

4.1        Subject to adjustment as provided in Article 8 hereof, the Shares to
be offered under the Plan shall consist of the Corporation’s authorized but
unissued common shares. The aggregate number of Shares issuable upon the
exercise of all options granted under the Plan, combined with the aggregate
number of Shares issuable in respect of the restricted share units outstanding
under the Ur-Energy Inc. Restricted Share Unit Plan, shall not exceed 10% of the
issued and outstanding shares of the Corporation as at the date of grant of each
Option under the Plan. If any Option granted hereunder shall expire or terminate
for any reason in accordance with the terms of the Plan without being exercised,
the un-purchased Shares subject thereto shall again be available for the purpose
of this Plan. Shares withheld pursuant to Section 7.4 in respect of satisfaction
of tax withholding obligations shall not be deemed to have been issued or to be
outstanding Shares of the Corporation for purposes of determining the number of
Shares issuable pursuant to this Plan.

 



 

 

 

 

5.       ELIGIBILITY; GRANT; TERMS OF OPTIONS

 

5.1       Options may be granted to any Eligible Person in accordance with
Section 5.2 hereof.

 

5.2       Options may be granted by the Corporation pursuant to the
recommendations of the Committee from time to time provided and to the extent
that such decisions are approved by the Board.

 

5.3       Subject as herein and otherwise specifically provided in this Article
5, the number of Shares subject to each Option, the Option Price of each Option,
the expiration date of each Option, the extent to which each Option is
exercisable from time to time during the term of the Option and other terms and
conditions relating to each such Option shall be determined by the Committee.

 

5.4       In the event that no specific determination is made by the Committee
with respect to any of the following matters, each Option shall, subject to any
other specific provisions of the Plan, contain the following terms and
conditions:

 

(a) the period during which an Option shall be exercisable shall be five years
from the date the Option is granted to the Optionee; and

 

(b) the Optionee may exercise the Option for not more than one-third of the
Shares covered by the Option one year after the date of grant, as to not more
than an additional one-third two years after the date of grant, and as to the
final one-third three years after the date of grant,

 

subject to the right of the Board to determine at the time of grant that a
particular Option will be exercisable in whole or in part on different dates
(provided, that in the case of an ISO granted to an individual who owns shares
possessing more that 10% of the total combined voting power of all classes of
shares of the Corporation or any of its subsidiaries, the option period shall
not be for a period of more than five years measured from the date of grant of
the ISO) and to determine at any time after the date of grant that a particular
Option will be exercisable in whole or in part on earlier dates for any reason,
including the occurrence of a proposal by the Corporation or any other person to
implement a transaction that would, if implemented, result in a Change of
Control. Notwithstanding the foregoing, in no event shall more that five percent
of the Shares available for issuance hereunder have a stated
vesting/exercisability schedule of less than one year from the date of grant of
such Option.

 

5.5        Subject to any adjustments pursuant to the provisions of Article 8
hereof, the Option Price of any Option shall in no circumstances be lower than
the Market Price on the date on which the grant of the Option is approved by the
Committee (or 110% of the Market Price on the date of grant in the case of an
ISO granted to an individual who owns shares possessing more that 10% of the
total combined voting power of all classes of shares of the Corporation or any
of its subsidiaries,). Notwithstanding the foregoing, in the event that the
Shares are not listed on any stock exchange on the date on which the grant of an
Option is approved by the Committee, the Option Price for such Option shall be
determined by the Committee and shall be deemed to be the Market Price; provided
further, that in the case of a determination by the Committee, the Committee
shall determine the fair market value of a Share in accordance with Treasury
Regulations Section 1.409A-1(b)(5)(iv)(B). If, as and when any Shares have been
duly purchased and paid for under the terms of an Option, such Shares shall be
conclusively deemed allotted and issued as fully paid non-assessable Shares at
the price paid therefor.

 

5.6       No Options shall be granted to any Optionee if the total number of
Shares issuable to such Optionee under this Plan, together with any Shares
reserved for issuance to such Optionee under options for services or any other
stock option plans, would exceed five percent of the issued and outstanding
Shares.

 

5.7       An Option is personal to the Optionee and non-assignable (whether by
operation of law or otherwise), except as provided for herein. Upon any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of an Option
contrary to the provisions of the Plan, or upon the levy of any attachment or
similar process upon an Option, the Option shall, at the election of the
Corporation, cease and terminate and be of no further force or effect
whatsoever.

 



 

 

 

5.8        No Options shall be granted to an Optionee if such grant could
result, at any time, in:

 

(a) the number of Shares reserved for issuance pursuant to Options or other
stock options granted to Insiders exceeding 10% of the issued and outstanding
Shares;

 

(b) the issuance to Insiders, within a one-year period, of a number of Shares
exceeding 10% of the issued and outstanding Shares; or

 

(c) the issuance to any one Insider and such Insider’s associates, within a
one-year period, of a number of Shares exceeding five percent of the issued and
outstanding Shares.

 

For the purposes of this Section 5.8, the phrase “issued and outstanding Shares”
excludes any Shares issued pursuant to the Plan or other stock options, stock
option plans, employee stock purchase plans or other compensation or incentive
mechanisms, over a preceding one-year period and “associate” means any person
associated with such Insider.

 

5.9       The maximum number of Shares that may be issued under the Plan
pursuant to ISOs shall be 14,000,000. The maximum number of Shares that may be
covered by Options granted to any Optionee in any single calendar year shall not
exceed 7,000,000 Shares. The foregoing limits shall be adjusted by the Board or
the Committee, as applicable, in respect of the events set forth in Section 8,
below.

 

5.10       The terms of any ISO granted under the Plan shall be intended to
comply in all respects with the provisions of Section 422 of the US Code. ISOs
may only be granted to Eligible Persons who are employees of the Corporation or
employees of any parent or subsidiary corporation (within the meaning of
Sections 424 of the US Code) of the Corporation. ISOs shall not be granted more
than ten years after the earlier of the adoption of this amendment and
restatement of the Plan or the approval of this amendment and restatement of the
Plan by the Corporation’s stockholders. Notwithstanding the foregoing, to the
extent that the aggregate Market Price of Shares subject to an ISO and the
aggregate market Price of shares of stock of any parent or subsidiary
corporation (within the meaning of Sections 424 of the US Code) subject to any
other incentive stock options of the Corporation or a parent or subsidiary
corporation (within the meaning of Sections 424 of the US Code) that are
exercisable for the first time by an Optionee during any calendar year exceeds
$100,000, or such other amount as may be prescribed under Section 422 of the US
Code, such excess shall be treated as non-qualified options in accordance with
the US Code. As used in the previous sentence, Market Price shall be determined
as of the date the ISO is granted. If an Optionee shall make any disposition of
Shares issued pursuant to an ISO under the circumstances described in Section
421(b) of the US Code (relating to disqualifying dispositions), the Optionee
shall notify the Corporation of such disposition.

 



6.       TERMINATION OF EMPLOYMENT; DEATH

 

6.1       Subject to (i) the provisions of this Article 6, (ii) any express
resolutions passed by the Committee or Board, or (iii) any provisions
specifically included in employment agreements or other written arrangement with
Eligible Persons, an Option and all rights to purchase Shares pursuant thereto
shall expire and terminate immediately upon the Optionee who holds such Option
ceasing to be an Eligible Person.

 

6.2       If, before the expiry of an Option in accordance with the terms
thereof, an Optionee shall cease to be an Eligible Person (an “Event of
Termination”) for any reason other than termination for “cause” of his or her
employment with the Corporation or any Subsidiary, or except as set out in
Section 6.7, then the Optionee may:

 

(a) exercise the Option to the extent that he or she was entitled to do so at
the time of such Event of Termination, at any time up to and including, but not
after, a date three (3) months following the date of such Event of Termination,
or prior to the close of business on the expiration date of the Option,
whichever is earlier; and

 

(b) with the prior written consent of the Board or the Committee, which consent
may be withheld in the Corporation’s sole discretion, exercise a further Option
at any time up to and including, but not after, a date three (3) months
following the date of such Event of Termination, or prior to the close of
business on the expiration date of the Option, whichever is earlier, to purchase
all or any of the Optioned Shares as the Board or the Committee may designate
but not exceeding the number of Optioned Shares the Optionee would have
otherwise been entitled to purchase pursuant to the Option had the Optionee’s
status as an Eligible Person been maintained for the term of the Option.

 



 

 

 

6.3       If an Optionee dies before the expiry of an Option in accordance with
the terms thereof, the Optionee’s legal representative(s) may, subject to the
terms of the Option and the Plan:

 

(a) exercise the Option to the extent that the Optionee was entitled to do so at
the date of his or her death at any time up to and including, but not after, a
date one year following the date of death of the Optionee, or prior to the close
of business on the expiration date of the Option, whichever is earlier; and

 

(b) with the prior written consent of the Board or the Committee, exercise at
any time up to and including, but not after, a date one year following the date
of death of the Optionee, a further Option to purchase all or any of the
Optioned Shares as the Board or the Committee may designate but not exceeding
the number of Optioned Shares the Optionee would have otherwise been entitled to
purchase had the Optionee survived.

 

6.4       For greater certainty, Options shall not be affected by any change of
employment of the Optionee or by the Optionee ceasing to be a director of the
Corporation provided that the Optionee continues to be an Eligible Person.

 

6.5       For the purposes of this Article 6, a determination by the Corporation
that an Optionee was discharged for “cause” shall be binding on the Optionee;
provided, however, that such determination shall not be conclusive of the
Optionee’s potential entitlement to damages for the loss of the right to
exercise an Option in the event that a court of competent jurisdiction
ultimately determines that the discharge was without “cause”.

 

6.6       If the Optionee is an Employee Corporation, the references to the
Optionee in this Article 6 shall be deemed to refer to the Eligible Individual
associated with the Employee Corporation.

 

6.7       Notwithstanding the provisions of this Article 6:

 

(a) all vested Options held by an officer of the Corporation, as designated by
the Board of the Corporation (a “Designated Officer”), provided such person has
been a Designated Officer for at least one year, will expire on the expiration
date identified at the time of grant of the Option and all unvested Options will
expire upon the date of termination whether as a result of resignation or
termination by the Corporation without cause;

 

(b) all vested Options held by a director on the Board of the Corporation,
provided such person has been a director for at least one year, whether as a
result of appointment or election to the Board, will expire on the expiration
date identified at the time of grant of the Option and all unvested Options will
expire on the date of termination whether as a result of resignation or failure
to be re-elected to the Board; and

 

(c) nothing in this Section 6.7 will be construed as extending an Option beyond
the expiration date identified at the time of grant of the Option and in
accordance with the Plan.

 



7.       EXERCISE OF OPTIONS

 

7.1       Subject to the provisions of the Plan, an Option may be exercised from
time to time by delivery to the Corporation at its registered office of a
written notice of exercise addressed to the Secretary of the Corporation
specifying the number of Shares with respect to which the Option is being
exercised and accompanied by payment in full, by cash, check, or other lawful
form of consideration approved by the Corporation of the Option Price of the
Shares then being purchased. Certificates for such Shares shall be issued and
delivered to the Optionee within a reasonable time following the receipt of such
notice and payment.

 



 

 

 

7.2       Notwithstanding any of the provisions contained in the Plan or in any
Option, the Corporation’s obligation to issue Shares to an Optionee pursuant to
the exercise of any Option shall be subject to:

 

(a) completion of such registration or other qualification of such Shares or
obtaining approval of such governmental or regulatory authority as the
Corporation shall determine to be necessary or advisable in connection with the
authorization, issuance or sale thereof;

 

(b) the administration of such Shares to listing on any stock exchange on which
the Shares may then be listed;

 

(c) the receipt from the Optionee of such representations, warranties,
agreements and undertakings, as the Corporation determines to be necessary or
advisable in order to safeguard against the violation of the securities laws of
any jurisdiction;

 

(d) the Optionee making arrangements satisfactory to the Corporation to cover
all required tax withholdings; and

 

(e) the satisfaction of any conditions on exercise prescribed pursuant to
Section 3.4 hereof,

 

in this connection the Corporation shall, to the extent necessary, take all
commercially reasonable steps to obtain such approvals, registrations, and
qualifications as may be necessary for the issuance of such Shares in compliance
with applicable securities laws and for the listing of such Shares on any stock
exchange on which the Share are then listed.

 

7.3       Options shall be evidenced by a share option agreement, instrument or
certificate in such form not inconsistent with this Plan as the Committee may
from time to time determine as provided for under Subsection 3.2(g), provided
that the substance of Article 5 be included therein.

 

7.4       The Corporation is authorized to perform all tax withholdings required
in respect of any Option granted hereunder. The Board or the Committee shall
determine, in its sole discretion, the form of payment acceptable for such tax
withholding obligations, which may include any legal consideration the Board or
the Committee deems appropriate. Any determination to allow an Optionee who is
subject to Rule 16b-3 promulgated under the Securities Exchange Act of 2914, as
amended to pay taxes with Shares through net settlement or previously owned
Shares shall be approved by either a committee made up of solely two or more
outside directors or by the full Board. If such tax withholding amounts are
satisfied through net settlement or previously owned Shares, the maximum number
of Shares that may be so withheld (or surrendered) shall be the number of Shares
that have an aggregate Market Price on the date of withholding or repurchase
equal to the aggregate amount of such tax liabilities determined based on the
greatest withholding rates for federal, state, foreign and/or local tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Corporation with respect to such Option, as
determined by the Board or the Committee.



 

8.       CERTAIN ADJUSTMENTS

 

8.1       In the event of any subdivision or redivision of the Shares into a
greater number of Shares at any time after the grant of an Option to any
Optionee and prior to the expiration of the term of such Option, the Corporation
shall deliver to such Optionee at the time of any subsequent exercise of his or
her Option in accordance with the terms hereof, in lieu of the number of shares
to which he or she was theretofore entitled upon such exercise, but for the same
aggregate consideration payable therefor, such number of Shares as such Optionee
would have held as a result of such subdivision or redivision if, on the record
date thereof, the Optionee had been the registered holder of the number of
Shares to which he or she was theretofore entitled upon such exercise.

 

8.2       In the event of any consolidation of the Shares into a lesser number
of Shares at any time after the grant of an Option to any Optionee and prior to
the expiration of the term of such Option, the Corporation shall deliver to such
Optionee at the time of any subsequent exercise of his or her Option in
accordance with the terms hereof, in lieu of the number of Shares to which he or
she was theretofore entitled upon such exercise, but for the same aggregate
consideration payable therefor, such number of Shares as such Optionee would
have held as a result of such consolidation if, on the record date thereof, the
Optionee had been the registered holder of the number of Shares to which he or
she was theretofore entitled upon such exercise.

 



 

 

 

8.3       Subject to the provisions of Article 9, if at any time after the grant
of any Option to an Optionee and prior to the expiration of the term of such
Option, the Shares shall be reclassified, reorganized or otherwise changed,
otherwise than as specified in Sections 8.1 and 8.2 or the Corporation shall
consolidate, merge or amalgamate with or into another corporation (the
corporation resulting or continuing from such consolidation, merger or
amalgamation being herein called the “Successor Corporation”) or, the
Corporation shall pay a stock dividend (other than any dividends in the ordinary
course), the Optionee shall be entitled to receive only upon the subsequent
exercise of his or her Option in accordance with the terms hereof and shall
accept in lieu of the number of Shares to which he or she was theretofore
entitled upon such exercise but for the same aggregate consideration payable
therefor, the aggregate the number of shares of the appropriate class and/or
other securities of the Corporation or the Successor Corporation (as the case
may be) that the Optionee would have been entitled to receive as a result of
such reclassification, reorganization or other change or as a result of such
consolidation, merger, amalgamation, or stock dividend, if on the record date of
such reclassification, reorganization, other change or stock dividend, or the
record date of such consolidation, merger or amalgamation or dividend payment,
as the case may be, he or she had been the registered holder of the number of
Shares to which he or she was theretofore entitled upon such exercise.

 

8.4       Notwithstanding any other provision herein, in the event of a Change
of Control all Options, whether vested or unvested, will become fully vested and
exercisable immediately prior to the date of a Change of Control without notice
to Optionees.

 

8.5 In the event the Corporation should declare and pay a special cash dividend
or other distribution out of the ordinary course, a special dividend in specie
on the Shares, or a stock dividend other than in the ordinary course, the Option
Price of all Options outstanding on the record date of such dividend or other
distribution shall be reduced by an amount equal to the cash payment or other
distribution or the fair market value of the dividend in specie or stock
dividend or other distribution, as determined by the Committee in its sole
discretion. Any adjustment to the Option Price pursuant to this Section 8.5
shall be made only to the extent that such adjustment will not cause the Option
to be nonqualified deferred compensation within the meaning of the US Code
Section 409A and the U.S. Treasury Regulations promulgated thereunder.

 



9.       AMENDMENT OR DISCONTINUANCE OF THE PLAN

 

9.1       Subject to applicable regulatory requirements and except as provided
herein, the Board may, in its sole and absolute discretion and without
shareholder approval, amend, suspend, terminate or discontinue the Plan and may
amend the terms and conditions of Options granted pursuant to the Plan.
Provided, however, that if the Board wishes to increase the maximum percentage
in Section 4.1 hereof or extend the Option period or reduce the Option Price of
Options granted to Insiders of the Corporation pursuant to the Plan, shareholder
approval will be required.

 

9.2       Without limiting the generality of the foregoing, the Board may make
the following amendments to the Plan, without obtaining shareholder approval:

 

(a) amendments to the terms and conditions of the Plan necessary to ensure that
the Plan complies with the applicable regulatory requirements, including the
rules of the TSX, in place from time to time;

 

(b) amendments to the provisions of the Plan respecting administration of the
Plan and eligibility for participation under the Plan;

 

(c) amendments to the provisions of the Plan respecting the terms and conditions
on which options may be granted pursuant to the Plan, including the provisions
relating to the option price, the option period and the vesting schedule; and

 



 

 

 

(d) amendments to the Plan that are of a “housekeeping” nature.

 

9.3       Without limiting the generality of the foregoing, the Board may amend
the Option Price, the option period, the vesting schedule and the termination
provisions of Options granted pursuant to the Plan, without shareholder
approval. Provided, however, that. if the Board proposes to reduce the Option
Price or extend the option period of options granted to Insiders of the
Corporation pursuant to the Plan, such amendments will require shareholder
approval.

 



10.       MISCELLANEOUS PROVISIONS

 

10.1       An Optionee shall not have any rights as a shareholder of the
Corporation with respect to any of the Shares covered by such Option until the
date of issuance of a certificate for Shares upon the exercise of such Option,
in full or in part, and then only with respect to the Shares represented by such
certificate or certificates. Without in any way limiting the generality of the
foregoing, no adjustment shall be made for dividends or other rights for which
the record date is prior to the date such share certificate is issued.

 

10.2       Nothing in the Plan or any Option shall confer upon an Optionee any
right to continue or be re-elected as a director of the Corporation or any right
to continue in the employ of the Corporation or any Subsidiary, or affect in any
way the right of the Corporation or any Subsidiary to terminate his or her
employment at any time; nor shall anything in the Plan or any Option be deemed
or construed to constitute an agreement, or an expression of intent, on the part
of the Corporation or any Subsidiary to extend the employment of any Optionee
beyond the time which he or she would be normally be retired pursuant to the
provisions of any present or future retirement plan of the Corporation or any
Subsidiary or any present or future retirement policy of the Corporation or any
Subsidiary, or beyond the time at which he or she would otherwise be retired
pursuant to the provisions of any contract of employment with the Corporation or
any Subsidiary.

 

10.3       Notwithstanding Section 5.8 hereof, Options may be transferred or
assigned between an Eligible Individual and the related Employee Corporation
provided the assignor delivers notice to the Corporation prior to the
assignment.

 

10.4       The Plan and all matters to which reference is made herein shall be
governed by and interpreted in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein.

 

10.5       With respect to any Optionee, this Plan, any Option, and any Option
award are intended to be rights that do not provide for the deferral of
compensation subject to US Code Section 409A by means of complying with U.S.
Treasury Regulations Section 1.409A- 1(b)(5) or to otherwise be exempt from US
Code Section 409A. This Plan, any Option, and any Option award shall be
interpreted and administered in a manner so as to avoid the imposition of
additional tax, interest, or other sanction on any Optionee pursuant to US Code
Section 409A.

 



11.       SHAREHOLDER AND REGULATORY APPROVAL

 

11.1       The Plan shall be subject to acceptance by the TSX and any other
relevant regulatory authority. Any Options granted prior to such acceptance
shall be conditional upon such acceptance being given and no such Options may be
exercised unless and until such acceptance are given.

 



 

 

